 



Exhibit 10.11
AMENDMENT NO. 1 TO THE
COMPLETE PRODUCTION SERVICES, INC.
AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN
July 28, 2006
     This Amendment No. 1 to the Complete Production Services, Inc. Amended and
Restated 2001 Stock Incentive Plan (“Amendment”) is adopted by Complete
Production Services, Inc., a Delaware corporation (the “Company”), effective as
of July 28, 2006 (the “Effective Date”). Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Complete
Production Services, Inc. Amended and Restated 2001 Stock Incentive Plan (the
“Amended Plan”).
RECITALS
     The Amended Plan was approved by the Board of Directors of the Company (the
“Board”) on March 29, 2006 and by the stockholders of the Company on April 12,
2006.
     Article X of the Amended Plan provides that the Amended Plan, or any part
thereof, may be altered or amended by the Board provided that no change in the
Amended Plan may impair the rights of a Participant with respect to an award
previously granted without the consent of the Participant. Notwithstanding the
foregoing, any amendment to increase the maximum aggregate number of shares that
may be issued under the Amended Plan or change the class of individual rights to
receive awards under the Amended Plan are subject to stockholder approval.
     The Board of Directors has determined that it is in the best interests of
the Company and its stockholders to amend the Amended Plan to: (i) give the
Committee the authority to amend the Amended Plan in any way that does not
require stockholder approval; (ii) allow the Committee to delegate authority
under the Amended Plan; (iii) allow, with the prior consent of the Committee,
the payment of withholding taxes with shares of Common Stock of the Company
otherwise issuable under an Award or already-owned by a Participant; and
(iv) amend the definition of “Fair Market Value”.
AMENDMENT
               1. Effective as of the Effective Date, Article X, “AMENDMENT AND
TERMINATION OF THE PLAN” of the Amended Plan is hereby amended and restated to
read in its entirety as follows:
     “The Board in its discretion may terminate the Plan at any time with
respect to any shares of Common Stock for which Awards have not theretofore been
granted. The Board or the Committee shall have the right to alter or amend the
Plan or any part thereof from time to time; provided that (i) no change in the
Plan may be made that would impair the rights of a Participant with respect to
an Award theretofore granted without the consent of the Participant, and
(ii) stockholder approval will be required to amend the Plan to (a) increase the
maximum aggregate number of shares that may be issued under the Plan or (b)
change the class of individuals eligible to receive Awards

 



--------------------------------------------------------------------------------



 



under the Plan; and (iii) only the Board may approve an amendment to the Plan
that is subject to stockholder approval.
                  2. Effective as of the Effective Date, Article IV,
“ADMINISTRATION” shall be amended to add a new Paragraph (d) as follows:
(d) Delegation of Authority. To the extent permitted by applicable law, the
Committee may from time to time delegate to a committee of one or more members
of the Board or one or more officers of the Company the authority to grant
Awards to, and amend and interpret Awards granted to, Participants other than
(a) any senior executive of the Company who is subject to Section 16 of the
Exchange Act, (b) any employee who is, or could be, a “covered employee” within
the meaning of Section 162(m) of the Code, or (c) any member of the Board to
whom authority to grant or amend Awards has been delegated hereunder. Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee specifies at the time of such delegation, and the Committee may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Article IV, subparagraph (d) shall
serve in such capacity at the pleasure of the Committee. All references to the
Committee in this Amended Plan shall include references to such delegatee.
                  3. Effective as of the Effective Date, Article XI, Paragraph
(d) “Other Laws: Withholding” shall be amended to add the following at the end
of such paragraph:
“The Committee may in its discretion and in satisfaction of any withholding
obligation allow a Participant to elect to have the Company withhold shares of
Common Stock otherwise issuable under an Award (or allow the return of shares of
Common Stock) having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan, the number of shares
of Common Stock which may be withheld (or which may be repurchased from the
Participant of such Award) in order to satisfy the Participant’s federal, state,
local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.”
                  4. Effective as of the Effective Date, Article II, Paragraph
(l), “Fair Market Value” shall be amended and restated to read in its entirety
as follows:
“(l) “Fair Market Value” means, as of any given date, the fair market value of a
share of Common Stock on such date determined by such methods or procedures as
may be established from time to time by the Committee. Unless otherwise
determined by the Committee, if the Common Stock is listed on any established
stock exchange or a national market system, including, without limitation, the

2



--------------------------------------------------------------------------------



 



New York Stock Exchange, the Nasdaq National Market or The Nasdaq SmallCap
Market of The Nasdaq Stock Market, its Fair Market Value shall be the closing
selling price for a share of Common Stock as quoted on such exchange or system
for such date or, if there is no closing selling price for the Common Stock on
the date in question, the closing selling price for a share of Common Stock on
the last preceding date for which such quotation exists.”
                    5. Except as set forth herein, the Amended Plan shall remain
in full force and effect. All Awards granted prior to the Effective Date shall,
as applicable, be governed by the Amended Plan as in effect prior to the
Effective Date.
     I hereby certify that the foregoing Amendment No. 1 to the Amended and
Restated 2001 Stock Incentive Plan of Complete Production Services, Inc. was
duly adopted by the Board of Directors effective as of July 28, 2006
     Executed this 28th day of July 2006.

            /s/ James F. Maroney, III
——————————————————
James F. Maroney, III
Vice President, Secretary and
General Counsel
                       

3